Order entered August 11, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00588-CR

                                    TRENT LEE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-0845216

                                             ORDER
       The reporter’s record in this case was due July 5, 2016. The Court ORDERS the trial

court to make findings of fact regarding whether appellant has been deprived of the reporter’s

record because of ineffective counsel, indigence, or for any other reason.

       •   The trial court shall first determine whether appellant desires to prosecute the appeal.
           If the trial court determines that appellant does not desire to prosecute the appeal, it
           shall make a finding to that effect.

       •   If the trial court determines that appellant desires to prosecute the appeal, it shall next
           determine whether appellant is indigent and entitled to proceed without payment of
           costs for the reporter’s record. If appellant is entitled to proceed without payment of
           costs, the trial court shall make a finding to that effect. Moreover, if appellant is
           indigent, the trial court is ORDERED to take such measures as may be necessary to
           assure effective representation, which may include appointment of new counsel. If
           the trial court finds appellant is not indigent, it shall determine whether retained
           counsel has abandoned the appeal.
        •   The trial court shall next determine: (1) the name and address of each court reporter
            who recorded the proceedings in this cause; (2) the court reporter’s explanation for
            the delay in filing the reporter’s record; and (3) the earliest date by which the
            reporter’s record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                    /s/     LANA MYERS
                                                            JUSTICE